Case: 1:19-cr-00323-DCN Doc #: 27 Filed: 01/21/20 1 of 3. PagelD #: 128

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA, }
} CASE NO. 19 CR 323
Plaintiff, }
} JUDGE: NUGENT.D.C.
v. }
}
SADAO WATERS, } SENTENCING MEMORANDUM AND
} REQUEST FOR A RECOMMENDATION
Defendant. } FOR DRUG TREATMENT PURSUANT TO

18 U.S.C. SECT. 2612(e) AND 28 C.F.R.
SECT 550.50
Now comes the Defendant, SADAO WATERS, by and through his counsel, and respectfully
submits the attached sentencing memorandum and motion as is more fully supported by the
arguments and law cited therein. The presentence report , with objections listed therein, is also
incorporated in this memo by reference and indicates that Mr. Waters’s addiction to alcohol and
marijuana began at age 16 and , according to him, abused both of those drugs up and through his
arrest in the present case. Apparently he has had periods of sobriety , however, he has repeatedly
tested positive for cocaine while at CBCF and , thus, is subject to relapsing. Should this honorable
court so decide the need for his referral to the RDAP progam due to his prolonged use and abuse
of drugs and alcohol which commenced at an early age, Mr. Waters would benefit therefrom a great
deal. This pattern of alcohol and drug abuse should indicate the need , if recommended, for the 500

hour RDAP program available through the Bureau of Prisons. This addiction has led him and
Case: 1:19-cr-00323-DCN Doc #: 27 Filed: 01/21/20 2 of 3. PagelD #: 129

contributed to his involvement in the present case. Although being addicted to drugs and alcohol,
Mr. Waters , nevertheless managed to support seven children. The resulting debilitating
psychological and physical conditions associated with this addiction should be sufficient to warrant:
1) As part of the sentence, a recommendation for intensive alcohol/drug treatment pursuant to 18
U.S.C. sect. 3612(e) and 28 C.F.R. sect 550.50.

The 3553 Factors After the decision in Gall v. United States, 552 U.S. 38(2007),
the Court is fully aware of itd broad discretion in imposing a sentence. While the Court must
consider the guideline range, it is only “one factor among several.” Kimbrough v. United States,
552 U.S. 85. 90 (2007). The touchstone for the ultimate analysis remains the command contained
inl8 U.S.C. sect. 3553(a) that the Court “impose a sentence sufficient , but not greater than
necessary”'to satisfy the goals of sentencing : after considering the nature of the offense( sale and
distribution of 9.51 grams of crack cocaine) and the offender, providing just punishment, affording
deterrence , protecting the public and assisting in rehabilitation. The Court in applying 3553 (a)
factors in determining the applicability of a sufficiently fair and not overly harsh sentence that would
satisfy the parsimony clause of section 3553 by sentencing Mr. Waters to a term of incarceration that
is sufficient but not greater than necessary . The defendant requests that this honorable court

recommend Mr. Waters be incarcerated at Milan FCI.
Case: 1:19-cr-00323-DCN Doc #: 27 Filed: 01/21/20 3 of 3. PagelD #: 130

Respectfully submitted,

__s/jkersey
James M. Kersey (007815)
1360 E. 9th St., IMG Bldg.
Suite 600
Cleveland, OH 44114
(216) 241-3470

 

ATTORNEY FOR DEFENDANT

SERVICE

Now comes the undersigned and hereby certifies that a copy of the foregoing Sentencing
Memorandum Drug Treatment Pursuant to 18 U.S.C. Section 3612(e) and 28 C.F.R. sect. 550.50
was sent by e-mail to Robert Kolansky, Asst. United States Atty., 801 W. Superior Ave., Suite 400,
Cleveland, Ohio 44113 this *'* day of January, 2020.

_s/jkersey
James M. Kersey

 
